 



Exhibit 10.1

May 26, 2005

Carl A. Spalding
3126 Dahlia Way
Naples, Florida 34105

Dear Carl:

PAREXEL International Corporation, a Massachusetts corporation having its
principal office in Waltham, Massachusetts, U.S.A., (“PAREXEL”) desires to
retain Carl A. Spalding (the “Consultant”) as a consultant. PAREXEL hereby
retains Consultant to provide management consulting services. Consultant hereby
accepts said retainer and, subject to terms and conditions hereinafter set
forth, agrees to provide the services as indicated above.

NOW, THEREFORE, in consideration of such retainer and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
Company and the Consultant agree as follows:



1.   As compensation for his services, PAREXEL shall pay Consultant a
consultancy fee at a rate mutually agreeable to both parties. Consultant shall
invoice PAREXEL for such services and PAREXEL shall pay such invoices within
thirty (30) days after the invoice is received by PAREXEL. PAREXEL shall
reimburse Consultant for travel and other reasonable out-of-pocket expenses
incurred by Consultant at the request of PAREXEL, unless Consultant expressly
agrees in advance to waive such reimbursement. Consultant hereby agrees to be
available for a minimum of 8 hours per month.   2.   The term of this Agreement
shall commence as of July 1, 2005, and shall continue until October 31, 2005.  
3.   Consultant understands that Consultant’s relationship with PAREXEL and its
clients, officers and employees is one of confidence and that during the period
of Consultant’s engagement, Consultant may acquire or may have already acquired
knowledge of, or access to, information which relates to the business,
operations, or plans of PAREXEL or its clients and which is not known to the
general public (hereinafter “Confidential Information”). Such Confidential
Information may include, but is not limited to client relationships, budgets,
costs, prices, vendor lists, information about products, designs, processes,
marketing plans, customers, and technology. Except as may be necessary in the
ordinary course of performing any duties as a consultant to PAREXEL, Consultant
will not at any time, either during Consultant’s engagement or thereafter,
(a) disclose any Confidential Information to any other person or entity or (b)
use any Confidential Information for Consultant’s own benefit or the benefit of
any other person or entity.       The foregoing obligation shall not apply to
information:



  a)   which was known to Consultant prior to receipt from PAREXEL;     b)  
which is or lawfully becomes generally available to the public;

 



--------------------------------------------------------------------------------



 



  c)   which is lawfully acquired from third parties who have a right to
disclose such information;     d)   which by mutual written agreement is
released from a confidential status; and     e)   which Consultant is required
by law to release.



    The terms of this item 3, and Consultant’s obligations hereunder, shall
survive termination or expiration of this Agreement and the completion of
Consultant’s services hereunder.   4.   During the period of engagement,
Consultant will not provide similar services to organizations, businesses or
other entities competing with PAREXEL.   5.   Upon the termination of
Consultant’s engagement with PAREXEL for any reason, Consultant shall deliver to
PAREXEL all documents or other materials relating to Consultant’s work with
PAREXEL or its clients. Upon written request, all notebooks, memoranda, notes,
computer programs, records, diagrams, charts, flow charts, drawings, files, or
other documents, together with all copies and derivations therefrom, shall be
delivered to PAREXEL.       Consultant hereby assigns to PAREXEL the entire
right, title and interest in any invention, data (whether in written, schematic
or any other form) or idea, patentable or not, and all copyrights therein,
including without limitation, any software and software documentation, made or
conceived or reduced to practice or learned by Consultant either alone or
jointly with others during the period of engagement:



  a)   while working for, or arising out of Consultant’s work with, PAREXEL in
any capacity; or     b)   which relates in any manner to, or is useful in, the
actual or anticipated business or products of PAREXEL or relates in any manner
to, or is useful in, PAREXEL’s actual or anticipated research and development,
or is suggested by or results from any task assigned to Consultant or others by
PAREXEL or work performed by Consultant or others for or on behalf of PAREXEL or
which is discovered or developed using any of PAREXEL’s facilities or on PAREXEL
time.



6.   Consultant agrees that in connection with any invention, data or ideas
covered by item 5 above:



  a)   Consultant will disclose it promptly to PAREXEL;     b)   Consultant
will, at PAREXEL’s request, promptly execute a specific assignment of title to
PAREXEL and do anything else reasonably necessary to enable PAREXEL to secure a
patent for or acquire or enforce any rights, including, without limitation,

Page 2



--------------------------------------------------------------------------------



 



      any copyrights, in the invention, data or idea in the United States or in
foreign countries provided that PAREXEL shall reimburse Consultant for any
expenses in connection therewith.



    If for any reason, including incapacity, PAREXEL is unable, after reasonable
effort, to secure Consultant’s signature on any document or documents needed to
apply for, perfect or otherwise acquire a patent or any other rights in the
invention, data or idea, or to enforce such rights, Consultant hereby
irrevocably designates PAREXEL as Consultant’s agent and attorney-in-fact, to
act for and in Consultant’s behalf to execute and file such documents with the
same legal force and effect as if executed by Consultant.

The terms of items 5 and 6 above, and Consultant’s obligations hereunder, shall
survive termination or expiration of this Agreement and the completion of
Consultant’s services hereunder.



7.   Consultant will not, in connection with Consultant’s engagement by PAREXEL,
either directly or indirectly use or disclose any trade secret, confidential or
proprietary information of any previous employer or other party which, by virtue
of applicable law or the terms of any agreement to which Consultant is party,
Consultant is bound not to so use or disclose.   8.   Consultant shall not at
any time during the twelve month period following the expiration or termination
of Consultant’s engagement with PAREXEL hire any employee of PAREXEL or solicit
or encourage any employee of PAREXEL to terminate his employment with PAREXEL.  
9.   Consultant understands that the primary client relationship is held by
PAREXEL and that such a relationship is valuable and critical to the survival of
PAREXEL’s business. Consultant agrees to perform services as a subcontractor to
PAREXEL and shall not at any time during the twelve month period following the
expiration or termination of Consultant’s engagement with PAREXEL solicit or
accept consultant status with client(s) of PAREXEL.   10.   Consultant shall
perform services under this Agreement only as an independent contractor, and
nothing contained herein shall be construed to be inconsistent with that
relationship or status. Accordingly, Consultant shall have sole responsibility
for the payment of all federal, state and local income taxes and for all
employment and disability insurance, Social Security and other similar taxes.
This Agreement shall not constitute, create, or in any way be interpreted as, a
joint venture, partnership, or formal business organization of any kind.   11.  
Consultant agrees that this Agreement, while it relates to certain terms and
conditions of Consultant’s engagement by PAREXEL, is not an employment contract
and that, as an independent contractor, Consultant is not eligible for any
employee benefits from PAREXEL.   12.   This Agreement and the Key Employee
Agreement, dated April 9, 2001 , by and between PAREXEL and the Consultant,
constitute the entire agreement between Consultant and PAREXEL and supersede all
prior contracts, agreements, and understandings relating to the

Page 3



--------------------------------------------------------------------------------



 



    same subject matter between the parties, including, but not limited to, the
Change of Control/Severance Agreement, dated April 9, 2001, by and between
PAREXEL and Consultant. The parties intend this Agreement to be a complete
statement of the terms of their agreement, and no change or modification of any
of the provisions of this Agreement shall be effective unless it is in writing
and signed by a duly authorized officer of PAREXEL and Consultant.   13.  
Consultant agrees that Consultant’s obligations to PAREXEL under this Agreement
will also extend to any other organization which succeeds or becomes affiliated
to the business of PAREXEL by reason of any sale, merger, or similar
transaction.   14.   Any dispute as to the meaning, effect or validity of this
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, U.S.A. If any part of this Agreement is
unenforceable for any reason, the Agreement shall remain effective and
enforceable to the fullest extent permitted by law.   15.   Consultant agrees,
individually and as trustee of the Carl A. Spalding, Sr. Revocable Living Trust
dated 12/21/1990, that he will exercise all options granted to him pursuant to
the Company’s Second Amended and Restated 1995 Stock Plan no later than 239 days
after the termination of this Consulting Agreement, notwithstanding any terms or
conditions in any stock option agreement between him and the Company to the
contrary.

If the foregoing terms and conditions are acceptable, please sign and date both
copies of this Agreement, and return one to PAREXEL.

     
Sincerely,
  Agreed to and accepted by:

  Consultant
 
   
/s/ Josef H. von Rickenbach
  /s/ Carl A. Spalding
 
   
Josef H. von Rickenbach
  Carl A. Spalding
Chairman and Chief Executive Officer
   
 
   
Date: May 26, 2005
  Date: May 26, 2005
 
   

  Please indicate your Tax ID Number/Social Security Number:

Page 4